EXAMINER’S REASONS FOR ALLOWANCE
Allowable Subject Matter
	Claims 1 – 23 and 37 - 53 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a management system of substitute currency, (gaming chips), in a gaming establishment, wherein the management system determines the win/loss results at a gaming table, wherein, furthermore, the substitute currency comprises three layers, a coloring, white or thin-color, and a print layer, wherein the substitute currency further comprises a radio frequency identifier, (RFID) and a side ID, wherein the identifiers are related to each other in a database. 
	The claims are directed towards fundamental economic principles or practices and managing personal behavior or interactions between people which have been identified by the courts as abstract ideas. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards a management system that collects and calculates gaming chips, based on the win/loss results of a game played at a casino gaming table, wherein the system further discloses that the gaming chips further comprise both RFID and side ID identifiers. Prior art systems do teach of management systems wherein the gaming chips comprise RFID, however, the prior art is silent upon also disclose a side ID in relation to the RFID in a database. Recitation of such a system, in contrast to just an information processing system, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the management system now claimed narrows the claims to only refer to a highly specialized and improved system with particular functionality required in the gaming industry.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715